      Case: 1:17-md-02804 Doc #: 3440 Filed: 08/28/20 1 of 3. PageID #: 499638




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                            MDL No. 2804

    The Track Three Cases                            Case No. 1:17-md-2804

                                                     Judge Dan Aaron Polster



              UNOPPOSED MOTION TO DISMISS CVS HEALTH CORPORATION

        Pursuant to Rule 21 of the Federal Rules of Civil Procedure, Plaintiffs Lake County and

 Trumbull County hereby move to dismiss Defendant CVS Health Corporation from the Track

 Three cases without prejudice. CVS Health Corporation does not oppose this motion.

        On June 16, 2020, CVS Health Corporation filed a motion under Rule 12(b)(2) to dismiss

 the complaints in the Track Three cases for lack of personal jurisdiction. (Doc. 3338.) If this Rule

 21 motion is granted, the Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction will

 become moot.

        WHEREFORE, Plaintiffs Lake County and Trumbull County respectfully request that the

 Court grant this motion and dismiss CVS Health Corporation from the Track Three cases without

 prejudice.

 Date: August 28, 2020                                Respectfully submitted,

                                                      Plevin & Gallucci

                                                      /s Frank Gallucci
                                                      Frank Gallucci (0072680)
                                                      55 Public Square, Suite 2222
                                                      Cleveland, Ohio 44113
                                                      fgallucci@pglawyer.com
Case: 1:17-md-02804 Doc #: 3440 Filed: 08/28/20 2 of 3. PageID #: 499639




                                       Phone: (216) 861-0804
                                       Napoli Shkolnik PLLC

                                       /s Hunter J. Shkolnik
                                       Hunter J. Shkolnik (admitted pro hac vice)
                                       Salvatore C. Badala (admitted pro hac vice)
                                       Joseph L. Ciaccio (admitted pro hac vice)
                                       360 Lexington Avenue
                                       New York, New York 10017
                                       hunter@napolilaw.com
                                       sbadala@napolilaw.com
                                       jciaccio@napolilaw.com
                                       Phone: (212) 397-1000
    Case: 1:17-md-02804 Doc #: 3440 Filed: 08/28/20 3 of 3. PageID #: 499640




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 28th day of August, 2020, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF System. The foregoing will be

served on counsel of record.


                                                 /s Salvatore C. Badala
